 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidwest Transfer Company of IllinoisandJohn Paul Schaffer,Lawrence Hughes, John Thompson,Edward McGuire,DominicZito,William Hughes, and Paul BaurhennInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local 30andJohn Paul Schaffer,Lawrence Hughes, John Thompson,Edward McGuire, andWilliam Hughes.Cases Nos. 6-CA-1293,6-CA-1294,6-CA-1295,6-CA-1296, 6-CA-1297,6-CA-1299, 6-CA-1300,6-CB-435,6-CB-436, 6-CB-137, 6-CB-/.38, and 6-CB-440.November 12, 1959DECISION AND ORDEROn June 22, 1959, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Company filedexceptions to the Intermediate Report and a supporting brief, andtheGeneral Counsel filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Exa-miner, with the following additions andmodifications.The Trial Examiner found, and we agree, that the RespondentCompany, herein also called the Company, in violation of Section8(a) (3) and (1) of the Act, discharged the Charging Parties onMarch 3, 1958, before the expiration of the 30-day grace period pro-vided in the contract between the Company and the Respondent,International Brotherhood of Teamsters, Chauffeurs, Warehousemen.AHelpers of America, Local 30, herein called Local 30, covering em-ployees at the Company's Irwin, Pennsylvania, terminal; 1 and thatLocal 30 caused the Company to discharge these persons, therebyxThe contract, executed in 1955 for a term of 3 years, provided that all employees onor after the 30th clay following the beginning of their employment or the effective date of"this provision," whichever was the later, should, as a condition of employment, joinLocal 30 and maintain their membership therein for the duration of the contract.125 NLRB No. 8. MIDWEST TRANSFER COMPANY OF ILLINOIS85violating Section 8(b) (2) and (1) (A) of the Act.However, inreaching this finding, the Trial Examiner found that, for the pur-poses of Section 8(a) (3) of the Act, the beginning of employment ofthe dischargees commenced on February 10, 1958, when the Companytransferred them from its terminal at Etna, Pennsylvania,2 to itsterminal at Irwin, and not on the initial dates of their employment atEtna; and that, accordingly, the conduct of the Company and Local30 was unlawful, since the discharges occurred within 30 days of thebeginning of employment.We find it unnecessary to determine whenthe employment of the dischargees began for purposes of applying theunion-shop clause in the contract. It is clear that the effective dateof the union-security provision in Local 30's contract, as to the dis-chargees, was February 10, 1958, the date on which they were trans-ferred to Irwin and thus calve within the scope of Local 30's contract.Therefore, even assuming that the beginning of employment of thedischargees commenced on the initial dates of their employment atEtna, they would still be entitled to a grace period of 30 days fromthe later date of February 10, 1958, when the union-security provisionbecame effective as to them.As the Company discharged the Charg-ing Parties on March 3, 1958, before the expiration date of such30-day period, and as Local 30 caused the discharges, we find that bysuch conduct the Company and Local 30 violated Section 8(a) (3)and (1) and Section 8(b) (2) and (1) (A) of the Act, respectively.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. The Respondent, Midwest Transfer Company of Illinois, Irwin,Pennsylvania, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Local 30, or in any other labororganization of its employees, by discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :2 At Etna, the dischargees were members of and represented by another local of theTeamsters.535828-60-vol. 125-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Make whole the following employees in the manner set forthin section V of the Intermediate Report, entitled "The Remedy" :John Paul SchafferLawrence HughesJohn ThompsonEdward McGuireDominic ZitoWilliam HughesPaul Baurhenn(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post at its terminal at Irwin, Pennsylvania, copies of thenotices attached to the Intermediate report marked "Appendixes Aand B." 3 Copies of such notices, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by theauthorized representatives of the Company and the Union, respec-tively, be posted by the Company immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted.When posted, the notices shall be maintainedby the Company for a period of 60 consecutive days thereafter.Reasonable steps shall be taken by the Company to insure that thesenotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixth Region in writing,within 10 days from the date of this Order, what steps the Companyhas taken to comply herewith.B. The Respondent Local 30, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Attempting to cause or causing the Company to discriminateagainst its employees in violation of Section 8(a) (3) of the Act.(b)Restraining and coercing employees of the Company in theexercise of their rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole the employees named above in the manner set forthin section V of the Intermediate Report, entitled "The Remedy."(b)Post at its business offices and meeting halls copies of thenotice attached marked "Appendix B" of the Intermediate Report.IThe words "A Decision and Order" In the caption of the notices shall be substitutedfor the words"The Recommendations of a Trial Examiner."In the event that thisOrder is enforced by a decree of a United States Court of Appeals, there shall be sub-stituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." MIDWEST TRANSFER COMPANY OF ILLINOIS87Copies of the notice, to be furnished by the Regional Director for theSixth Region as the agent of the Board, should be posted by theRespondent Union immediately upon receipt, after being duly signedby an official representative of the Union.When posted, the noticesshall be maintained by the Union for a period of 60 consecutive daysthereafter.Reasonable steps shall be taken by the Union to insurethat these notices are not altered, defaced, or covered by any othermaterial.(c)Mail signed copies of the notice attached to the IntermediateReport marked "Appendix B" to the Regional Director for the SixthRegion, for posting at the office and place of business of the Respond-ent Company, in the places where notices to employees are customarilyposted.Copies of the notice, to be furnished by the Regional Directorfor the Sixth Region as the agent of the Board, shall be returnedforthwith to the Regional Director after they have been signed by anofficial representative of the Union for such posting.(d)Notify the Regional Director for the Sixth Region in writing,within 10 days from the date of this Order, what steps Local 30 hastaken to comply herewith.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by John Paul Schaffer, Lawrence Hughes, John Thompson,Edward McGuire, Dominic Zito, William Hughes, and Paul Baurhenn, individuals,theGeneral Counsel of the National Labor Relations Board, by the RegionalDirector for the Sixth Region, issued a consolidated complaint, dated November 25,1958, against Midwest Transfer Company of Illinois, herein called the Company,and International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local 30, herein referred to as Local 30.With respect to the Company,the complaint alleges thatit engagedin unfair labor practices within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the National Labor RelationsAct, as amended, herein called the Act.As to Local 30, the complaint alleges thatit engaged in unfairlabor practices withinthe meaningof Section 8(b) (1) (A) and(2) and Section 2(6) and (7) of the Act. In their answers the Company andLocal 30 admitted the jurisdictional allegations of the complaint, but denied thecommission of any unfair labor practices.Pursuant to notice,a hearingwas held at Pittsburgh, Pennsylvania, on January 27and 28, 1959, before the duly designated Trial Examiner.At the opening of thehearing, Local 30 conceded that it was "in technical violation" of the Act "in thattheUnion and the Company prematurely caused the discharge of the chargingparties without waiting the thirty days."At the close of the General Counsel's case,the Company moved to dismiss the complaint.The motion was denied.At theclose of the whole case, the General Counsel moved to conform the pleadings tothe proof as to minor variances.The motion was granted without objection. TheCompany renewed its motion to dismiss the complaint.Ruling was reserved.The Company's motion to dismiss is disposed of as hereinafter indicated.After theconclusion of the hearing, the General Counsel and the Company filed briefs withthe Trial Examiner.Based upon the record as a whole, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMidwest Transfer Company of Illinois, affiliated with The Emery TransportationCompany, is an Illinois corporation. It is a licensed interstate common carrier and 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been designated by the Interstate Commerce Commission as such. Its principaloffices are in Chicago, Illinois; and it maintains terminals in, and transports freightamong, the following States: Pennsylvania, Ohio, Illinois, Indiana, New York,New Jersey, Michigan, Wisconsin, and Missouri.During the period of 12 monthsbefore the date of the hearing herein, the Company's gross income from interstateshipments was in excess of $100,000.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 30, is a labor organization which admits to membership employeesof the Company.III.THE UNFAIR LABOR PRACTICESThe Company had a terminal at Etna, Pennsylvania, which it closed on Febru-ary 10, 1958.On the same date it transferred all employees previously employedat Etna to a newly established terminal at Irwin, Pennsylvania.The evidence dis-closes that the nature of the services performed by the employees at both terminalswas identical.During their employ at Etna, the Charging Parties, all of whom were members ofInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 249, herein called Local 249, were encompassed in an association-wide bargaining unit under a collective-bargaining contract known as "City FreightAgreement between Western Pennsylvania Motor Carriers' Association, Inc., andInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 249, AFL, 1957-58." 1Irwin is only a mile distant from the Pennsylvania Turnpike. It is outside of thecharter jurisdiction of Local 249, and within the jurisdiction of Local 30.2TheAssociation, on behalf of its members, has a contract with Joint Council 40 on be-half,inter alia,of Local 30, for members of the Association operating in its jurisdic-tion.This contract is known as "1955-1958 City Freight Agreement betweenWestern Pennsylvania Motor Carriers' Association, Inc., and International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Joint CouncilNo. 40, Pittsburgh, Pennsylvania, on behalf of International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, AFL, Local 30,et al." 3Prior to the move from Etna to Irwin, the Company, through its agent, HughGillen, met with representatives of Local 249 and Local 30.At these meetings themove and administration of the existing contracts were discussed.On February 25,1958, following a meeting held on February 20, 1958, James H. Hutchinson, Jr.,manager of the Association, wrote to John E. Tracy, vice president of the Company,as follows:My understanding of, and decision on, the problems brought about by the recentdecision of your company to cease operations in Pittsburgh and to begin arelay operation at Irwin, Pa., are as follows:(1)Midwest (Emery Transportation Co.) will offer employment at theIrwin relay point to the 21 men presently employed in Pittsburgh andshall grant these men who accept employment at Irwin the same senioritythat they ejoyed while the company operated in Pittsburgh.Those em-ployees electing to go to Irwin will transfer to Local 30.(2)UntilMay 31, 1958, all of the organized personnel employed bythe company at Irwin will be paid the rate schedules, Health & Welfareand Pension, daily and weekly overtime, and daily and weekly guaranteesas are presently established by the Local 249.Motor Carriers AssociationFreight Agreement, all other conditions of work and employment shall bethose as prescribed in the Local 30 Addendum to the Joint Council 40.Motor Carriers Association Agreement, unless specifically outlined herein.AfterMay 31, 1958, the complete terms and conditions of the contractcovering Local 30 will become effective.1 The Company is a member of the above Association.21t was stipulated that Local 249 (had filed a petition for an election among theemployees at Irwin in Case No. 6-RC-2254.3 The General Counsel states in his brief that he does not contest "the validity of theunion security clause in Article 1, Sub-Section (b) of [the above] contract which pro-vides for a thi-rty-day grace period." MIDWEST TRANSFER COMPANY OF ILLINOIS89(3)Deliveries to Kroger and all other consignees located within thecity limits of Pittsburgh shall be made with the road driver and a helperfrom the Irwin relay point, or by one city driver from the Irwin relay point,a single helper may be required to service several loads.(4)Deliveries to points inWestmoreland County will be made byeither the road driver plus an available helper or a city driver; a singlehelper may be required to service several loads.The above decision was reached after a hearing held in the Carlton House,Pittsburgh,Pa.,on February 20, 1958.Representing the company were:John E. Tracy, Dick Marino and Hugh Gillen; for Local 30, Luther B. Ickes;for Joint Council 40, Daniel DeGregory.Copies of the above letter were sent to DeGregory of Joint Council 40, LutherIckes, business agent of Local 30, and Robert Howard, branch manager of theCompany.On February 28, 1958, the following notice to employees was posted on theCompany's bulletin board:FEBRUARY 28, 1958.To All Members of Teamsters Local Union #249 employedby Emery-Midwest Transportation Company at theirIrwin,Pennsylvania Terminal:DEAR SIRS AND BROTHERS:Effective March 3rd, 1958 only members of Team-sters Local Union#30 will work out of the Irwin Terminal of Emery-MidwestTransportation Company.Those employees electing to transfer from Local #249 to Local #30 willhave to do so by that date. Transfer Cards which have been completed byLocal #249 are on hand here at the Union Office, 319 Bullitt Avenue,Jeannette, Pa.March dues and payment for the transfer fee must also be made by that date.This Union Office will be open between the hours of 9:00 A.M. to 5:00 P.M.,Saturday, March 1st, 1958 in order that you may sign these transfer cards, payMarch dues and transfer fee and supply data for office files.EffectiveMonday Morning, March 3rd, 1958 all employees who have notelected to transfer into Local #30 will be replaced with Local #30 UnionMembers.Would appreciate your signing below to verify that you have read this notice.Fraternally yours,LUTHERB. ICKES,President, Teamsters Local Union #30.Concerning the preparation and posting of the above notice, Ickes was questionedand testified credibly as follows:Q.What were the circumstances which caused you to prepare that document?A. On the week of the 24th-Q. Of what month?A. February, the 26th or the 27th, the morning of the 26th or the 27th, Iwas called by a Mr. Gillen in regards to taking some action of getting thetransfer cards signed and-Q.What did he tell you?A. He says to me over the phone that he thought that we should set a dead-line in the transferring or telling the 249 members to sign the transfer cardsthat I had in the organization at the time.Q. Did he say anything else besides setting a deadline?A. Other than he thought that it should be done by Monday. And, thatwould be March 3rd.*******Q. Didhe state how setting a deadline should be communicated to theemployees?A. If they didn't transfer by a certain date, they would be replaced by Local 30members. They should be replaced by Local 30 members.Q. Did he suggestthis be doneby a letter or by verbalnotice?A. He thought that I should draft a letter and post it on the bulletin boardto familiarize the members of 249 in regards to the transfers or the assigning ofthe transfers. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Pursuant to his suggestion,did you prepare that document,GeneralCounsel's Exhibit 4?A. That is the letter and the notice that I prepared,yes, sir.Q. Now, did you appear at the company premises with that notice ofFebruary 28?A. I did, sir.Q.What did you do with that?A. I gave that letter to Mr.Pete Penezec and I told him that this was aletter through a conversation that I had with Mr. Gillen and asked him to postit on the bulletin board, and which he said he would post it.Q. And, to your knowledge,was it posted that morning?A. That's right.When Paul Baurhenn,regularly employed by the Company as a truckdriver 4 andsteward of Local 249, reported for work at 1 p.m. on February 28, 1958, PeterPenezec, the Company's chief dispatcher,asked him if he had read the above noticeand if he was going to sign it. Baurhenn replied that he would not sign.He thenspoke to Tracy and Howard in the Company's office about a grievance.Tracy askedhim if he was going to transfer to Local 30.When Baurhenn replied that he wouldnot, Tracy said, "Then you won't be able to work here no longer." 5Baurhenn thenasked for and received the pay due him and his "prorated share of vacation."Heworked that day.On Saturday,March 1,1958, Penezec called Baurhenn at his home and told him,"Paul, I'm calling you to notify you that if you did not transfer to Local 30 byMarch 3rd, which is a Monday morning, there will be no work here for you,so thereisno percentage of you coming on here, and this is official.".Baurhenn replied,"Okay, I'll be there,and that's official,too." 6John Schaffer was employed by the Company as a driver.On February 28, 1958,John Thompson,also a driver,was working as Schaffer's helper.When they re-ported for work at 2 p.m. on that day,they had a conversation with Penezec. Inthis conversation,Schaffer testified credibly that Penezec called their attention to thenotice on the bulletin board and asked them to sign it;that he told them that Ickes"was going to have his union hall open Saturday until noon.all you fellowsthat want to transfer[to Local 301,go up,and he'll be there at dinner time"; thatwhen he (Schaffer)replied, "I will not sign over to Local 30 . .. I'm workingunder a 249 contract,"Penezec said,"Well, John,don't come out to work Monday,then."William Hughes was regularly employed by the Company as a helper.Concern-ing the events when he reported for work at about 7 a.m. on Monday,March 3, 1958,Hughes testified credibly,"when I first got there there was a meeting among themen there outside the office.Luther Ickes was addressing the men about thetransfer cards.he wanted to know if the men who hadn't transferred wouldwant a transfer,because he was there to take the transfer cards and turn them in,so all the men that wanted a transfer,transferred at that time.So after this wenton, then the assignment of work came. . . .Pete Penezec assigned the work thatmorning,.and I noticed the men that hadn't transferred weren't being assignedwork. . . . So, after all the work was assigned,Iwent into the office. . . .PetePenezec was in there and I asked him did he have any work for me. I says, `I amwilling to go to work.'He says, `you a member of Local 30,' and I says, `No, I'mnot.'He says, `Well, I guess I haven'tno work for you.' I says, `whose ruling isthis,Pete? Is this the Company's ruling?'And Pete says, `yes.' . . . Bob Howardwas . . . standing right . . . beside Pete there..Right away he says, `No, itisn't a company rule.It's that man outside's rule,' pointing in the general direc-tion of where Lou Ickes had been standing outside..I said, `That's all I want toknow.' I turned around and left."Hughes also testified credibly that when Ickes4All of the Charging Parties were"regular"employees at the times material herein.The record discloses that temporary employees were hired from an "extra"listmaintainedby Local 249.BTracy'denied that either he or Howard made the above statement.His denial is notcredited.Baurhenn testified credibly to the above conversation.WilliamHughes, DominicZito,and Edward McGuire testified to similar conversations with Penezec on March 1and 2.Penezec denied the conversations.His denial is not credited. MIDWEST TRANSFER COMPANY OF ILLINOIS91was addressing the employees he told them that if they did not transfer to Local 30,he would replace them with his local men?Schaffer testified credibly to the effect that he and Thompson were not scheduledto work during the morning on March 3, 1958, since Penezec had told them "to stayhome in the morning until he called us"; that when Penezec did not call them, theywent to theterminal atabout noon that day and had a conversation with Penezec;and that, "So I says to Pete Penezec . . . `Well Pete, are yougoing toput us towork?'He had two transfer slips [to Local 30] in front of him on the desk and hesays, `Well John, you sign this slip and you can go to work.' I says, `Pete, I willnot signthat slip.'So he said,`That's all Ican tellyou. . . . I can't help youout any further.' " 8It is undisputed that the Charging Parties here werenot assignedany regular workon and after March 3, 1958. The Company reinstated or offered reinstatement toall of the individuals named in the complaint on December 3, 1958.Concerning the termination of employment by the Charging Parties, Penezec wasquestioned and testified as follows:Q. (By Mr. Fleischut.)Do you remember on or about March 1.5, 1958 writ-ing letters to employees in the nature of a termination letter saying that inas-much as they had refused to accept transfers to Irwin, they were now discharged?A. That is correct.Q. Do you recall if such a letterwas senttoMessers Schaffer, Hughes,Thompson,McGuire, Zito,WilliamHughes, Lawrence Hughes and PaulBaurhenn?A. I thinkthe men you mentioned included all those letters, yes.Q. Did you sign those letters?A. Under the authority of the company through Mr. John Tracy,I signa-tured them, yes.Q. Isn't it a fact that each of these men had worked from February 10through February 28 at Irwin?A. Had they worked from February 10?Q. Through February 28 on a regular basis at Irwin.A. During that time, yes.Q. (By Mr. Fleischut.)On or about March3, the terminationof each of theseven charging parties, the employment of each of the seven charging partiesin this case was terminated. Is that right?A. I would say on or about March 3.Q. Isn't it a fact the reason their employment was terminated was becausethey did not join Local 30?A. That is probably the reason, yes.Q. I didn't ask you if that was probably the reason, I asked you a yes or noquestion.A. Yes.Howard was questioned and testified as follows with respect to the policy of theCompany:Q. (By Mr. Fleischut.)You said, I believe, that you never told anyone thatthe company had a policy if they didn't joinLocal 30, they could not work.Is that correct?A. I said that.Q. NowI am askingyou, did the company have a policy if you didn't joinLocal 30 you couldn't work?A. No, we did not have a policy.Q. To your knowledge, did anyone have a policy if you didn't join Local 30you couldn't work?A. That was strictly aunionmatter.Q. But you followed it?A. Followed the union's wishes on various things.4 Employee Dominic Zito testified substantially the same as Hughes in the above con-nection.Penezec denied the above remarks attributed to him.His denial is not credited.Howard testified that he did not "recall" hearing Penezec making the remarks attributedto him by Hughesand Zito, but that he(Howard)may have madethe remarkattributedto 'hint by Hughes and Zito.s Thompson testified substantiallythe same asSchaffer in the above connection. 92DECISIONSOF NATIONAL LABORRELATIONS BOARDQ. Did you follow the union's policy here?A. Yes, we did.Q. By "we," you mean yourself, the terminalmanager andPetePenezec,right?A. Yes.I find that the Company discharged John Paul Schaffer, Lawrence Hughes, JohnThompson, Edward McGuire, Dominic Zito, William Hughes, and Paul Baurhennon March 3, 1958, in violation of Section 8(a)(3) and (1) of the Act. I also findthat Local 30 attempted to cause and did cause the Company to so discriminateagainstthe said Charging Parties on the above date in violation of Section 8(b) (1) (A)and Section 8(b)(2) of the Act. In so finding I reject the Company's contentionthat the contract constitutes a defense of its conduct.As related above, Local 30conceded that it was "in technical violation" of the Act in that it and the Companyprematurely caused the discharge of the Charging Parties without waiting for theexpiration of 30 days from the time of the transfer of the Company's operations toIrwin.The employees were transferred from Etna to Irwin on February 10, 1958, andweredischarged on the 22d day following their transfer. I agree with the argu-ments inthe General Counsel's brief to the effect that in this case for the purposesof Section 8(a)(3) of the Act the "beginning of such employment"commencesfrom the date of the transfer to Irwin and not from the initial dates of employmentat the formerlocation;and that accordingly the conduct of the Company and Local30 was proscribed by Section 8(a) (3) and Section 8(b) (2) of the Act, since the dis-charges occurred within 30 daysof "the beginningof such employment."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company and Local 30 set forthin sectionIII, above, whichoccurredin connectionwith the operations of the Company set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Company and Local 30 have engaged in unfairlabor practices, it will be recommended that each of them desist therefrom and takecertain affirmative action, including the posting and distribution of appropriatenotices, designed to effectuate the policies of the Act.It has been found that Local 30 caused the Company to discriminate in violationof Section 8(a)(3) of the Act against John Paul Schaffer, Lawrence Hughes, JohnThompson, Edward McGuire, Dominic Zito, William Hughes, and Paul Baurhenn,by discharging them on March 3, 1958, and refusing to reinstate them until Decem-ber 3, 1958.Therefore, it is recommended that the Company and Local 30, jointlyand severally, make whole said employees for any loss of pay suffered by reason. ofthe discrimination by payment of a sum of money to each employee equal to thatwhich he would have earned as wages from the date of the discrimination to the dateof reinstatement, less his net earnings during such period, the loss of pay to be com-puted on a quarterly basis in accordance with the formula adopted by the Boardin F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 30 is a labororganizationwithinthe meaningof Section 2(5) of the Act.2.By discriminating against the employees named above the Company has en-gaged in unfair labor practices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engagedin unfairlabor practices within the meaning of Section 8(a)( I) of the Act.4.By attempting to cause and causing the Company to discriminateagainst itsemployees in violation of Section 8(a)(3) of the Act, Local 30has engaged inunfair labor practices within the meaning of Section 8(b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rightsguaranteedin Section 7 of the Act, Local 30 has engaged in unfair labor practices within themeaning of Section 8(b) (4) (A) of the Act. MIDWEST TRANSFER COMPANY OF ILLINOIS936.The aforesaidunfair labor practices affected commerce within the meaning ofSection2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionAct, we hereby notify our employees that:WE WILL NOT encourage membership in Local 30, or in any other labororganization of our employees,by discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL make whole, jointly and severally, with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local 30,the following employees for any loss of pay suffered as a result of thediscrimination:John Paul SchafferLawrence HughesJohn ThompsonEdward McGuireDominic ZitoWilliam HughesPaul BaurhennWE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the rights guaranteed in the Act, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8(a)(3) of the Act.MIDWEST TRANSFER COMPANY OF ILLINOIS,Employer.Dated-------------------By-----------------=-------------------------(Representative)(Title)Thisnotice must remain posted for 60days from the datehereof, andmust not bealtered,defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 30, AND TO ALL EM-PLOYEES OF MIDWEST TRANSFER COMPANY OF ILLINOISPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT restrain or coerce employees of said Company in the exerciseof rights guaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section 8(a)(3) ofthe Act.WE WILL, jointly and severally, with the said Company, make whole thefollowing employees for any loss of pay suffered as a result of the discrimination:John Paul SchafferLawrence HughesJohn ThompsonEdward McGuireDominic ZitoWilliam HughesPaul BaurhennINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 30,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.